DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the carbon is in the form of graphene” (emphasis added) and renders the claim indefinite as “in the form of” is unclear as to whether the carbon material is graphene, comprises a graphene material, or is something similar to graphene, but not graphene.  Clarification is required.  In the interest of advancing prosecution and based on Paragraph 51 of the originally filed specification the objected to phase will be considered to encompass graphene, graphene-based materials, graphene oxide, and/or carbon nanotubes.  Claims 2-21 are included in this rejection as they depend upon a rejected claim.
Claim 18 recites wherein the third metal is boron and this renders the claim unclear as boron is not commonly considered a metal, but rather a metalloid.  Accordingly, the scope of the claim is indefinite as it is unclear what “metal” encompasses (e.g. only metal, metals and metalloids including Si, Ge, etc. etc.) and therefore the metes and bounds of the claim cannot be determined.  It is suggested that applicant consider claim language of “further comprises boron” or similar to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN106637158 – machine translation).
Considering claim 1, Jiang teaches a composite deposition layer on low carbon steel where the coating comprises Nd-Ni-Mo-P (e.g. first and second metals and phosphorus) and graphene oxide (i.e. carbon nanoparticles in the form of graphene) formed by electroplating (abstract; Paragraph 12).  As such, the disclosure of Jiang anticipates that which is claimed as no particular size of carbon nanoparticles is recited and applicant indicates the size of the particles is not particularly limited (Paragraph 47 and 63).
Considering claim 2, Jiang teaches where the coating comprises graphene oxide (abstract; Paragraph 12).
Considering claims 11-12, Jiang teaches where the coating comprises Ni and Mo (abstract).
Considering claims 16-17, Jiang teaches where the coating comprises Ni (i.e. a first metal), Nd (i.e. a second metal), and Mo (i.e. a third metal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al. (US 2007/0281176).
Considering claim 1, Palumbo teaches a fine-grained metallic coating (abstract) for high strength coatings (Paragraph 2) on substrates such as metal, glass, etc. (Paragraph 3).  The coating comprises an optional metal matrix composite comprising pure metals or alloys with particulate additives, such as carbon nanotubes (Paragraph 40).  The metal may comprise Ni, W, etc. optionally combined with Mo, P, B, etc. (Paragraph 69).
While not teaching a singular example of the instantly claimed metallic coating this would have been obvious to one of ordinary skill in the art in view of the teachings of Palumbo as this is considered a combination of conventionally known alloy and particulate materials known to form high strength coatings and one would have had a reasonable expectation of success.
Considering claim 2, Palumbo teaches where the coating comprises carbon nanotubes (Paragraph 40).
Considering claims 11-13, Palumbo teaches where the metal optionally comprises Ni and W (Paragraph 69).
Considering claims 16-18, Palumbo teaches where the coating optionally comprises one or more of Mo, B, etc. in addition to one or more metals (Paragraph 69).

Claims 1-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrik (WO 2012/012636) and further in view of Monteiro et al. (US 2014/0374267).
Considering claim 1, Hendrik teaches a well tool with a metallic coating thereon with a plurality of dispersed nanoparticles (abstract).  The metallic coating comprises Ni, Zn, Fe, etc. and alloys thereof or a combination that includes at least these materials (Paragraph 17).  Specific materials such as a Ni-P alloy and a Ni-W alloy are disclosed (Paragraph 17).  The dispersed nanoparticles include carbon nanoparticles, etc. including graphenes, carbon nanotubes, etc. (Paragraph 18).  The particles decrease the frictional engagement and lower the coefficient of sliding friction and have greater wear or abrasion resistance (Paragraph 19).
While not teaching a singular example of the instantly claimed metallic coating, this would have been obvious to one of ordinary skill in the art in view of the teachings of Hendrik as this is considered a combination of conventionally known alloy and nanoparticle materials known to lower the coefficient of sliding friction and have greater wear or abrasion resistance and one would have had a reasonable expectation of success.
Considering claim 2, Hendrik teaches the use of graphenes and carbon nanotubes (Paragraph 18).
Considering claim 3, Hendrik teaches the use graphenes, but does not specify where the graphene comprises nanoplatelets.  
In a related field of endeavor, Monteiro teaches coatings for articles effected by wear and corrosion (Paragraph 1).  The coating comprises a metal matrix nanocomposite made of nanosheets and metal (Paragraph 9).  The metal comprises Ni, W, etc. and combinations thereof (Paragraph 12).  The nanosheets comprise graphene, graphene oxide, etc. and may comprise one or more than one layer and may be one or more sheets of nano-scale dimensions (Paragraph 15).  The nanosheets have a dimension of less than 750 nm and an embodiment where the dimension is from 1-500 nm (Paragraph 14).  The coating is taught to have advantageous hardness and reduced coefficient of friction properties (Paragraph 9).
As both Hendrik and Monteiro teach metal coatings with lower coefficients of friction they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hendrik and to substitute the graphene material of Monteiro as this is considered a substitution of one conventionally known graphene particulate for another and one would have had a reasonable expectation of success.
Considering claim 4, Monteiro teaches where the graphene has a thickness of less than or equal to 50 nm (Paragraph 15).  This range overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 5, Monteiro teaches where the nanosheets may have an average size of less than 100 nm (Paragraph 14).
Considering claims 6-7, Monteiro teaches where the graphene may be graphene or derivatized graphene (Paragraph 15) (i.e. terminated graphene).
Considering claims 8-10, Monteiro teaches where the derivatized material comprises various functional groups including amines, carboxylic acid groups, hydroxy groups, and alkyl groups, etc. (Paragraph 20).  While not expressly teaching where these result in a net zeta potential of +40 mv or a positive net zeta potential as claimed, the functionalized graphene sheets taught by Hendrik as modified by Monteiro are substantially identical to those which applicant claims and discloses as having the resulting net zeta potential.  As such, one would reasonably expect the graphene nanoplatelets of modified Hendrik to possess the claimed net zeta potential as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claims 11-13, Hendrik teaches where the metal may be Ni as well as tungsten (Paragraph 17).
Considering claims 14-15, modified Hendrik does not teach the claimed crystallite or columnar structures.  However, applicant states where these features result from the combination of sodium hypophosphite and first and second metal ions (Paragraphs 55-56).  Hendrik teaches where the coating bath comprises nickel sulfate, sodium tungstate, and sodium hypophosphite (Paragraph 20).  As such, one would reasonably expect the coating of modified Hendrik to possess the claimed structures as substantially identical materials treated in a substantially identical manner are expected to possess substantially identical properties, absent an objective showing.  See MPEP 2112.
Considering claim 16, Hendrik teaches where the metallic coating comprises Ni, Zn, Fe, etc. and alloys thereof or a combination that includes at least these materials (Paragraph 17) (i.e. optionally comprising a third metal).
Considering claim 19, Hendrik teaches where the nanoparticles may be up to about 28% by volume (Paragraph 18) and Monteiro teaches where the content of nanosheets may be from 0.001-10 wt.% (Paragraph 52).  See MPEP 2144.05.
Considering claim 20, Hendrik teaches where the tungsten may be about 0.1-30 wt.% (Paragraph 17).  See MPEP 2144.05.
Considering claim 21, Hendrik teaches where the phosphorus content may be 14 wt.% of less (Paragraph 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784